                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ELOISE BRADLEY,

                    Plaintiff,
                                                    Case No. 20-cv-661-pp
      v.

WISCONSIN DEPARTMENT OF
CHILDREN AND FAMILIES, et al.,

                    Defendants.


     ORDER REMINDING PLAINTIFF OF OPTION TO FILE AMENDED
   COMPLAINT IN LIEU OF RESPONDING TO DEFENDANTS’ MOTION TO
                       DISMISS (DKT. NO. 9)


      On July 6, 2020, the defendants filed a motion to dismiss the complaint

under Federal Rules of Civil Procedure12(b)(1) and (6), along with a brief in

support of their motion. Dkt. Nos. 9, 10. The defendants argue that the

plaintiff’s claim is time-barred by the statute of limitations, that the claim is

barred by claim preclusion and issue preclusion because it is the fourth

lawsuit the plaintiff has filed in federal court arising from the same set of

circumstances, that the court lacks subject matter jurisdiction regarding the

substance of the complaint, that the complaint fails to state a claim and does

not conform to federal pleading requirements under Fed. R. Civ. P. 8, and that

the defendants are entitled to qualified immunity. Dkt. No. 10 at 4-14.

      Under Civil Local Rule 7(b), if the plaintiff wishes to oppose the motion

she must do so within twenty-one days—that is by July 27, 2020. The plaintiff


                                         1

           Case 2:20-cv-00661-PP Filed 07/07/20 Page 1 of 2 Document 11
is free to timely file a response to the motion to dismiss, but the court reminds

the plaintiff that she has another option—she may file an amended complaint

to try to cure the alleged deficiencies. See Runnion ex rel. Runnion v. Girl

Scouts of Greater Chi. and Nw. Ind., 786 F3d 510, 522 (7th Cir. 2015)

(explaining that a responsive amendment may avoid the need to decide the

motion or reduce the number of issues decided). Fed. R. Civ. P. 15(a)(1) allows

the plaintiff to file the amended complaint as a matter of course within twenty-

one days after service of the responsive pleading.

      The court ORDERS that by July 27, 2020 the plaintiff shall file either an

amended complaint or a response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 7th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        2

        Case 2:20-cv-00661-PP Filed 07/07/20 Page 2 of 2 Document 11
